DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 9, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dafali et al. (US 20180183613).

producing a second list of PUF responses to received challenges during normal operation of the integrated circuit in the field; comparing the second list to the first list and determining a difference between entries of the first and second lists; generating a first indication when the difference is greater than a threshold difference (see paragraph [0168]); 
monitoring a series of challenges for an indication of an ordered sequence of challenges; and generating a second indication in response to detecting a non-random timing pattern in the ordered sequence of challenges (see paragraphs [0168]-[0170], [0178]-[0180] where a PUF copycat would operate in a perfect, i.e. non-random timing matter; see also paragraphs [0109]-[0113]).
As per claims 6 and 13, Dafali et al. discloses monitoring the series of challenges further comprises one or more of monitoring time intervals between consecutive challenges for PUF responses, counting a frequency of different challenges, monitoring data words of the challenges for sequence patterns, and monitoring the challenges for PUF responses for a frequency of consecutive challenges for PUF responses (see paragraphs [0109]-[0113] and [0168]-[0180].
As per claims 8 and 15, Dafali et al. discloses the PUF is monitored for aging, and wherein if a lack of aging is detected, providing an indication (see paragraph [0181]).
As per claim 17, Dafali et al. discloses the PUF protection system is implemented on one or more integrated circuits (see paragraph [0183]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dafali et al. as applied to claims 1, 9, and 16 above, in view of Gotze et al. (US 20150092939).
As per claim 2, 10, and 18, Dafali et al. generally discloses the varying of contextual aspects of the environment, including power supply, to increase the variation of the response in order to test the PUF (see paragraphs [0162], [0169], and [0171]-[0172]), but fails to explicitly disclose varying the voltage to the PUF.
However, Gotze et al. teaches varying the supply voltage to the PUF as part of the testing of the PUF (see paragraphs [0025] and [0038]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to vary the supply voltage to the PUF as part of the Dafali et al. system’s testing.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for the stored responses to more accurately reflect real-world environments.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dafali et al. as applied to claims 1 and 9 above, in view of Kreft (US 20140108786).

However, Kreft teaches testing a PUF using lists where producing the first and second lists further comprises applying one of a hash function, compression function, checksum to each of the first and second lists (see paragraph [0079]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply hash, compression, and/or checksum functions to the lists in the Dafali et al. system.
Motivation, as recognized by one of ordinary skill in the art, would have been to make the comparison more efficient and secure.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dafali et al. as applied to claims 1 and 9 above, in view of Cambou (US 20200076624).
As per claims 4 and 12, Dafali et al. discloses the use of different statistical methods to make a comparison between the two lists to determine an attack (see paragraphs [0168]-[0169]), but fails to explicitly disclose creating first and second histograms from the first and second lists, respectively; and determining a difference between the first and second histograms, if the difference between the first and second histograms is greater than a second threshold difference, indicating a suspected attack on the PUF.
However, Cambou teaches the creation of histograms as part of a comparison of responses from a PUF (see paragraph [0049]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use histograms as part of the comparison in the Dafali et al. system.
.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dafali et al. as applied to claims 5, 9, and 16 above, in view of Näslund et al. (US 20200050430).
As per claims 7, 14, and 20, Dafali et al. fails to explicitly disclose the PUF is a strong PUF.
However, Näslund et al. teaches testing using stored responses (see paragraphs [0060]-[0063]) a strong PUF (see paragraphs [0044] and [0048]).
At a time before the effective filing date it would have been obvious to one of ordinary skill in the art to substitute the strong PUF of Näslund et al. in place of the PUF in the Dafali et al. system with the predictable result of testing and protecting strong PUFs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to testing PUFs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419